EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jong Won Kim (Reg. # 66993) on 1/11/2022.
The application has been amended as follows: 
Claim 1, line 1-2 “for an implant” is replaced with --for a dental implant--. 
Claim 1, line 7 “are capable of combining and are insertable” is replaced with --are configured to be combined and then inserted--.
Claim 1, line 8 “insertion hole and only” is replaced with --insertion hole in an alveolar bone and only--.
Claim 1, line 9 “removable after” is replaced with --removed after--.
Claim 1, line 10 “is insertable to the endosseous fixing guide (10)” is replaced with -- configured to be inserted on the endosseous fixing guide (10)--.
Claim 1, line 11 “then rotatable so as” is replaced with --then rotated so as--.
Claim 1, line 12 “is formable in accordance” is replaced with --is formed in accordance--. 
Claim 1, line 13 “by the tap drill (30).” is replaced with --by the guide tap drill (30).--.
Claim 2, line 2 “of the implant fixture” is replaced with --of the dental implant fixture--. 
Claim 2, line 3 “that contacts a bottom surface” is replaced with --that is configured to contact a bottom surface--.
Claim 3, line 1-2 “of the implant fixture of claim 1” is replaced with --of the dental implant fixture of claim 2--. 
Claim 3, line 5 “that is disposed at the outside” is replaced with --that is configured to be disposed at the outside--.
Claim 4, lines 1-2 “of the implant fixture of claim 2, wherein the tap (30)” is replaced with --of the dental implant fixture of claim 2, wherein the guide tap drill (30)--.
Claim 4, line 3 “thread are formed” is replaced with --threads are formed--. 
Claim 4
Claim 5, lines 1-2 “of the implant fixture of claim 4” is replaced with --of the dental implant fixture of claim 3--.
Claim 5, line 2 “an insertion hole (30a) into which” is replaced with --an insertion hole (30a) of the guide tap drill into which--. 
Claim 5, line 3 “formed in the tap drill (30)” is replaced with --formed in the guide tap drill (30)--. 
Claim 5, line 4 “a diameter C of the insertion hole (30a) is the same as a diameter B” is replaced with -- a diameter (C) of the insertion hole (30a) of the guide tap drill is the same as a diameter (B)--.
Claim 5, line 6 “an exterior diameter A of a rod portion of the endosseous fixing guide (10)” is replaced with --an exterior diameter (A) of the guide rod of the endosseous fixing guide (10)--.
Claim 5, line 7 “diameter B of the hole (21) and the” is replaced with --diameter (B) of the hole of the direction checking pin body and the--.
Claim 5, line 8 “diameter C of the insertion hole (30a) of the tap drill (30)” is replaced with --diameter (C) of the insertion hole (30a) of the guide tap drill (30)--.
Claim 6, line 2 “implant fixture of claim 4” is replaced with --dental implant fixture of claim 4--. 
Claim 6, line 3 “that is capable to cut an alveolar bone” is replaced with -- configured to cut the alveolar bone--.


Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Dolfi (US Publication 10973607B2) presents a surgical guide for implantation. Dolfi discloses a direction checking pin body (Fig. 7a, label 10), a drill (Fig. 7a, label 3), and an endosseous fixing guide (Fig. 7a, label 2). The direction pin body and the endosseous fixing guide disclosed by Dolfi, however, are not inserted into an already preformed insertion hole. It is instead, found to be aligned onto the adjacent teeth to allow for a hole to be made. In addition, it is found that the direction checking pin body comprising an endosseous insertion portion that is inserted into the insertion hole. The endosseous fixing guide is also found have a larger diameter than the tab drill as denoted in Fig. 7a. Dolfi is also silent to the blade portion to include a bone cutting portion. Furthermore, Dolfi’s configuration is to make a screw thread hole without a preformed hole being present. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772